ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
The Aulson Company, Inc.                        ) ASBCA No. 63246
                                                )
Under Contract No. FA2835-19-D-0010,            )
D.O. FA2835-21-F-0140                           )

APPEARANCE FOR THE APPELLANT:                      Shaunna R. Jammal, Esq.
                                                    Counsel

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Deputy Chief Trial Attorney
                                                   Maj Ashley Ruhe, USAF
                                                   Maj Brian Shust, USAF
                                                    Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: October 27, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63246, Appeal of The Aulson
Company, Inc., rendered in conformance with the Board’s Charter.

       Dated: October 28, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals